NO. 07-02-0521-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                OCTOBER 28, 2004

                        ______________________________


             TEXAS DEPARTMENT OF PUBLIC SAFETY, APPELLANT

                                         V.

                        LANCE LADELL COERS, APPELLEE


                      _________________________________


       FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

           NO. 2002-593,443; HONORABLE PAULA LANEHART, JUDGE

                       _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                      OPINION


      The Texas Department of Public Safety appeals from a judgment directing the

TDPS to rescind its suspension of Lance Ladell Coers’s drivers license. We reverse.
                                      BACKGROUND


       On May 24, 2002, TDPS Trooper Jandrew observed Lance Ladell Coers driving

without the proper use of a safety belt. Based on this observation, Jandrew initiated a

traffic stop of Coers and observed signs of intoxication. After Coers performed and failed

field sobriety tests, Jandrew arrested him for driving while intoxicated and requested a

breath sample. Coers refused. As a result of the refusal, Coers’s driver’s license was

suspended. See TEX . TRANSP . CODE ANN . § 724.035 (Vernon Supp. 2002).1 Coers

requested an administrative hearing. See Section 724.041.


       Jandrew did not appear at the hearing, and the TDPS used Jandrew’s report to

establish that she had reasonable suspicion or probable cause to stop or arrest Coers.2

Jandrew’s report indicated that she stopped Coers for driving without a safety belt. Coers

objected to that part of the report referencing his non-use of a safety belt on the basis that

“use or non-use of a safety belt is not admissible evidence in a civil trial.” Section




       1
         Further reference to a section of the Texas Transportation Code will be by
reference to “Section __.”
       2
           TDPS had the burden to prove by a preponderance of evidence, that:

       (1) reasonable suspicion or probable cause existed to stop or arrest Coers,
       (2) probable cause existed to believe that Coers was operating a motor vehicle in
       a public place while intoxicated,
       (3) Coers was placed under arrest by the officer and was requested to submit to the
       taking of a [breath or blood] specimen, and
       (4) Coers refused to submit to the taking of a [breath or blood] specimen on request
       of the officer. Section 724.042.

                                             -2-
545.413(g).3 The ALJ overruled Coers’s objections and sustained the suspension of

Coers’s license. Section 724.043.


       Coers appealed to the county court at law. See Section 524.041. The county court

at law judge held that the ALJ erred in admitting evidence of Coers’s non-use of a seatbelt

in a civil trial and that absent the evidence of non-use of a seatbelt there was no evidence

to show reasonable suspicion for the stop of Coers’s vehicle. Judgment was rendered

reversing the decision of the ALJ and ordering TDPS to rescind its suspension of Coers’s

driver’s license.


       The sole issue presented on appeal is whether the county court at law erred in ruling

that evidence of Coers’s non-use of a safety belt was not admissible in the administrative

proceeding.4


       Appellate standard of review for a trial court’s interpretation of law is de novo. See

In re Humphreys, 880 S.W.2d 402, 404 (Tex. 1994).




       3
         See Act of June 16, 1995, 74th Leg., R.S., ch. 165 §1, 1995 Tex. Gen. Laws 1025,
1644 repealed by Act of June 11, 2003, 78th Leg., R.S., ch. 204 § 8.01, 2003 Tex. Gen.
Laws 847, 863. Although the provision in question has been repealed as of September 1,
2003, our analysis will be of the provision in effect at the time of the offense. See Dodson
v. State, 969 S.W.2d 117, 119 (Tex.App.–Houston [14th Dist.] 1998, no pet.). Since TDPS
and appellee both refer to the disputed provision as Section 545.413(g), we will adopt the
same for consistency.

      4
        The parties do not join issue on, and we do not express an opinion as to, whether
the administrative hearing was a “civil trial” within the meaning of Section 545.413(g).

                                             -3-
       In construing a statute, our objective is to determine and give effect to the

Legislature’s intent. See National Liability and Fire Insurance Co. v. Allen, 15 S.W.3d 525,

527 (Tex. 2000); Bridgestone/Firestone v. Glyn-Jones, 878 S.W.2d 132, 133 (Tex. 1994).


       In Glyn-Jones, the manufacturer of a seatbelt asserted that the language now

before us precluded the injured person in a civil products liability suit from introducing

evidence that an allegedly defective seatbelt was in use at the time of injury.            The

Supreme Court addressed the Legislature’s intent in regard to the language in question as

it existed in TEX . REV. CIV. STAT . ANN . art. 6701d, § 107C(j), the predecessor statute to

Section 545.413(g):


              Article 6701d, section 107C was enacted to mandate the use of seat
       belts and to provide a criminal penalty for the failure to wear a seat belt. The
       last sentence of the section states that "[u]se or nonuse of a safety belt is not
       admissible evidence in a civil trial.”
               Subsection (j) was included in section 107C in order to make clear
       that the sole legal sanction for the failure to wear a seat belt is the criminal
       penalty provided by the statute and that the failure could not be used against
       the injured person in a civil trial. (emphasis added).


       Id. at 133-34. See also, St. Luke’s Episcopal Hosp. v. Agbor, 952 S.W.2d 503, 507

(Tex. 1997).


       The Glyn-Jones Court could have simply said that the Legislature did not intend to

preclude admission of evidence of seat belt usage in the type of case then under

consideration. It did not do so. Although one could argue that the “sole legal sanction”

language is dictum, we view the language to be the foundation on which the Court based

its ruling. Accordingly, we will adhere to the Supreme Court’s interpretation of legislative

                                              -4-
intent as expressed in Glyn-Jones. See In re K.S., 76 S.W.3d 36, 49 (Tex.App.--Amarillo

2002, no pet.); Rios v. Texas Commerce Bancshares, Inc., 930 S.W.2d 809, 816

(Tex.App.--Corpus Christi 1996, writ denied); Penick v. Christensen, 912 S.W.2d 276, 286

(Tex.App.--Houston [14th Dist.] 1995, writ denied). The language of Section 545.413(g)

did not require the ALJ to exclude evidence of Coers’s non-use of a seatbelt.


       We have not ignored Coers’s argument that after Glyn-Jones was decided the

Legislature has revisited the statutory language now found in Section 545.413(g) and has

added a specific exception for proceedings under Subtitle A or B, Title 5 of the Family

Code. See fn. 2, infra. In effect, he argues the doctrine of expressio unius est exclusio

alterius: the maxim that the expression of one implies the exclusion of others. See

Mid-Century Ins. Co. of Texas v. Kidd, 997 S.W.2d 265, 273-74 (Tex. 1999). The doctrine,

however, is an aid to determine legislative intent, not an absolute rule, id., just as are other

aids to statutory interpretation such as the presumption that the Legislature acts with

knowledge of prior court decisions and interpretations of statutory language. See Philips

v. Baeber, 995 S.W.2d 655, 658 (Tex. 1999); Allen Sales & Servicenter, Inc. v. Ryan, 525
S.W.2d 863, 866 (Tex. 1975); Marmon v. Mustang Aviation, Inc., 430 S.W.2d 182, 187

(Tex.1968). It is not necessary for us to analyze the statute by using such aids to statutory

construction in face of the Supreme Court’s clear determination of the Legislature’s intent

in Glyn-Jones that the Legislature intended the language of Section 545.413(g) to limit

sanctions for failure to use a seatbelt to the criminal penalty provided by statute.




                                              -5-
       The judgment is reversed. The decision of the Administrative Hearings Law Judge

is affirmed.




                                               Phil Johnson
                                               Chief Justice




                                         -6-